Case 2:14-cv-06668-DSF-PLA Document 81 Filed 11/05/18 Page 1 of 5 Page ID #:2599




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




     LORA SMITH, et al.,                 CV 14-6668 DSF (PLAx)
           Plaintiffs,
                                         Order GRANTING IN PART
                     v.                  and DENYING IN PART
                                         Motion to Dismiss (Dkt. No. 75)
     BANK OF AMERICA, N.A.,
           Defendant.



        This case involves Defendant Bank of America, N.A.’s alleged
     failure to provide accurate IRS Form 1098s to borrowers who
     entered into mortgage loan modification agreements with
     Defendant. The Court previously dismissed Plaintiffs’ federal law
     claims, denied the motion to dismiss state law claims for fraud,
     negligence, and under California’s unfair competition law, and
     dismissed, with leave to amend, state law claims for breach of
     contract and breach of the covenant of good faith and fair dealing
     (the “contract-related claims”). Plaintiffs amended their contract-
     related claims and Defendant again moves to dismiss. The Court
     deems this matter appropriate for decision without oral argument.
     See Fed. R. Civ. P. 78; Local Rule 7-15.

        As an initial matter, the Court declines to revisit its denial of
     Defendant’s motion to dismiss the fraud, negligence, and UCL
     claims and the Court’s finding that Plaintiffs have standing to
     bring their claims. Nothing in Defendant’s papers suggests that
     reexamination of those issues is appropriate at this time.
Case 2:14-cv-06668-DSF-PLA Document 81 Filed 11/05/18 Page 2 of 5 Page ID #:2600




        The original loan agreements between Plaintiffs and Defendant
     provide that payments will be applied to accrued interest before
     principal. At the time the modification agreements were entered
     into, Plaintiffs had accumulated unpaid accrued interest. The
     contract-related claims are premised on Plaintiffs’ position that
     post-modification payments were required to be credited against
     interest, where interest includes interest that was accrued, but
     not paid, prior to modification. Defendant’s position is that the
     modification agreements at the time of modification
     unambiguously rolled any accrued, unpaid interest into the
     principal balance of the loan and, therefore, Defendant was not
     required to credit payments against the pre-modification accrued
     interest after the modification agreements went into effect.

        Defendant is correct that the Smith modification agreement
     unambiguously adds accrued, unpaid interest to the “New
     Principal Balance” at the time of modification. The agreement
     provides:

          The modified Principal balance of my Note will include
          all amounts and arrearages that will be past due as of
          the Modification Effective Date (including unpaid and
          deferred interest, fees, escrow advances and other
          costs, but excluding late charges, collectively “Unpaid
          Amounts”) less any amounts paid to the Lender, but
          not previously credited to my Loan. The new Principal
          balance of my Note will be $413,558.13 (the “New
          Principal Balance”). I understand that by agreeing to
          add the Unpaid Amounts to the outstanding principal
          balance, the added Unpaid Amounts accrue interest
          based on the interest in effect under this Agreement. I
          also understand that this means interest will now
          accrue on the unpaid interest that is added to the




                                       2
Case 2:14-cv-06668-DSF-PLA Document 81 Filed 11/05/18 Page 3 of 5 Page ID #:2601




          outstanding principal balance, which would not happen
          without this Agreement.

     TAC Ex. C. ¶ 3(B).

        Plaintiffs do not seem to argue that the unpaid interest at the
     time of modification should not have been added to the “New
     Principal Balance.” Instead, they allege that, despite being called
     “principal,” the unpaid interest that was added to the “New
     Principal Balance” was, nonetheless, to be treated as interest for
     the purposes of deciding how to allocate loan payments. Or, for
     the purposes of this motion, Plaintiffs argue that it is at least
     ambiguous whether the unpaid interest would still be treated as
     interest for the purposes of allocating payments.

        “An ambiguity arises when language is reasonably susceptible
     of more than one application to material facts.” Dore v. Arnold
     Worldwide, Inc., 39 Cal. 4th 384, 391 (2006). Plaintiffs provide no
     support for their theory that the Smith modification agreement
     did not really mean that unpaid interest was to be added to
     principal for all purposes. The clear and unambiguous import of
     adding the unpaid interest to the “New Principal Balance” was to
     treat it as part of principal. If unpaid interest was intended not to
     be treated as principal for certain purposes, one would expect that
     those purposes would have been specified in the agreement.
     While courts should not be too quick to label contractual language
     “unambiguous,” a potential ambiguity cannot be based on a
     party’s completely idiosyncratic reading of the contract that has
     no support within the contract and, if anything, undercuts the
     apparent purpose of the clause in question. The language must be
     “reasonably susceptible” to the party’s interpretation. Plaintiffs’
     offered interpretation fails that test.




                                       3
Case 2:14-cv-06668-DSF-PLA Document 81 Filed 11/05/18 Page 4 of 5 Page ID #:2602




        The Himple modification is different. Nowhere in the
     agreement is unpaid interest explicitly added to the loan
     principal. The most relevant language states:

           As of the 1st day of November 2011, the amount
           payable under the Note or Security Instrument (the
           “Unpaid Principal Balance”) is [illegible amount]
           consisting of the amount(s) loaned to Borrower by
           Lender which may include, but are not limited to, any
           past due principal payments, interest, fees, and/or
           costs capitalized to date.

     TAC Ex. F.¶ 1.

        The parties agree that the illegible amount in the TAC exhibit
     is $617,501.68. The TAC admits that this amount would include
     unpaid interest at the time of the modification agreement, TAC ¶
     55, although the Court is unaware by what means such interest
     had been “capitalized to date.” 1 Reliance on the “capitalized to
     date” language does not eliminate the ambiguity because it does
     not unambiguously establish that the interest was, in fact,
     capitalized – it just assumes that it is so.2 There would still be a
     need for some unambiguous language in some document that
     actually capitalizes the interest because the Himple modification
     agreement does not unambiguously do so directly. Defendant
     argues that by defining the sum of all amounts then due as
     “Unpaid Principal Balance,” the modification agreement implicitly
     added the unpaid interest to the principal balance. But the Court

     1“Capitalized to date” suggests that the amounts were capitalized prior to
     the modification agreement. However, the Court is not pointed to any
     previous agreement that would have capitalized the interest.
     2 An added ambiguity is that the “Unpaid Principal Balance” is defined to be
     “amount(s) loaned to Borrower,” but unpaid interest, while owed to the
     lender, would not typically be thought to have been “loaned” to the borrower.



                                           4
Case 2:14-cv-06668-DSF-PLA Document 81 Filed 11/05/18 Page 5 of 5 Page ID #:2603




     cannot say that the mere assignment of a shorthand definition in
     the modification agreement unambiguously changes the
     contractual treatment of the unpaid interest. Therefore, the
     motion to dismiss is denied with respect to the Himple contract
     claims.

        Because the Smith agreement did not require pre-modification
     unpaid interest to be treated in the way that Plaintiffs claim,
     Defendant also did not breach the implied covenant of good faith
     and fair dealing by not following Plaintiffs’ desired procedures.
     Racine & Laramie, Ltd., Inc. v. Dep’t of Parks & Recreation, 11
     Cal. App. 4th 1026, 1032 (1992) (implied covenant “cannot be
     extended to create obligations not contemplated in the contract”).

         The motion to dismiss is GRANTED with respect to the Smith
     contract-related claims. It is also GRANTED with respect to
     Smith’s declaratory relief claim because the claim is either based
     on a declaration of federal tax law, which the Court already found
     falls within the tax exception to the Declaratory Judgment Act, or
     it is based on the contract-related claims. The motion is DENIED
     in all other respects.

       IT IS SO ORDERED.


     Date: November 5, 2018                ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       5
